      Case 5:18-cv-01224-OLG Document 1-1 Filed 11/26/18 Page 1 of 10

                                                                                RF   F VE0

                                                                                      6
                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS                                  .
                                                                                              .   .




                                  SAN ANTONIO DIVISION

ELROY J BROWN II                                §
Plaintiff

v.
                                       S Aa 8 C A 1224
                                            CIVIL ACTION
                                               §
                                                                                      OG
                                                                        NO.____________
                                               §
UNIVERSITY HEALTH SYSTEMS, INC, §
THERESA SCEPANSKI, DENISE       §
DESCOTEAUX, MARTHA RODRIGUEZ, §
BETTY VESTAL, LIZ MARTINEZ, AND §
LYDIA MESQUITI

                           PLAINTIFF'S ORiGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

                                                    I.
        NOW COMES ELROY J. BROWN II ("Plaintiff" or "BROWN") complaining of and
about University Health Systems, Inc,(UHS)), Theresa Scepanski (SCEPANSKI), Denise
Descoteaux (DESCOTEAUX), Martha Rodriquez(RODRIGUEZ), Betty Vestal (VESTAL), Liz
Martinez (MARTINEZ), and Lydia Mesquiti (MESQUITI), ("Defendants" or by name), and for
his cause of action would show unto the Court that this is an action brought under the
Employment Discrimination on the basis of race with applicable jurisdiction under Title VII of
the Civil Rights Act of 1964 (42 USC § 2000e et seq.)

The Jurisdiction of this court is predicated up 28 U.S.C. § 1331.
Plaintiff asserts claims for equitable relief against Defendants under 42 USC 1984
Venue is prescribed,pursuant to 28 U.S.C. § 1391 and properly lies in the San Antonio Division
of the Western District of Texas

                                                   II.
Plaintiff is an adult African male Etnd is a resident of Bexar County, Texas.

Defendant University Health Systems, Inc., is a Corporation doing business in Texas, and may be
served with process by serving its registered agent, George B. Hernandez at 4205 Medical Drive,
San Antonio, Texas 78229.

Defendant, Theresa Scepanski, is a resident of Bexar County, Texas and may be served with
process at 200 North Comal Street, San Antonio Texas 78207.

Defendant, Denise Descoteaux, is a resident of Bexar County, Texas and may be served with
       Case 5:18-cv-01224-OLG Document 1-1 Filed 11/26/18 Page 2 of 10




process at 200 North Comal Street, San Antonio Texas 78207.

Defendant, Martha Rodriquez, is a resident of Bexar County, Texas and may be served with
process at 200 North Comal Street, San AntonioTexas 78207.

Defendant, Betty Vestal, is a resident of Bexar CQun, Texas and may be served with process at
200 North Coma! Street, San Antonio Texas 78207.

Defendant, Liz Martinez, is a resident of Bexar County, Texas and may be served with process at
200 North Coma! Street, San Antonio Texas 78207.

Defendant, Lydia Mesquiti, is a resident of Bexar County, Texas and may be served with process
at 200 North Coma! Street, San Antonio Texas 78207.

                                                III.
        Plaintiff filed charges against the Defendants with the Equal Employment Opportunity
Commission (E.E.O.C.) charging Defendants with acts of discrimination indicated in paragraph
IV of this complaint on or about December 19, 2017.

                                                Iv.
       The E.E.O.C. issued a Notice of Right to Sue which was received by plaintiff on August
22, 2018 (See Exhibit A). The E.E.O.C. issued a Determination in Plaintiff's case. (See Exhibit
A)
                                                 V.
        Because of Plaintiff's African race, color, and prior complaint of discrimination or
opposition to acts of discrimination, Defendants retaliated against Plaintiff by revoking
Plaintiff's security clearance which thereby caused constructive employment termination.

                                  FACTUAL BACKGROUND
                                           VI.

                                            Incident 1
        On or about March 2016 when Plaintiff addressed one Caucasian employee that Plaintiff
was supervising at the time for insubordination. Plaintiff gave her verbal warning and informed
Plaintiff's direct supervisor Denise Descoteux, Defendant who is also Caucasian. Weeks Later
Plaintiff had to address another employee, Alyssa Entzi, Caucasian female co-worker who was
being inappropriate with inmates request.

        On or about May 16th, 2016 Plaintiff was called in by Plaintiff's supervisor and told that
the two white employees reported to Denise Descoteux that BROWN made them feel
uncomfortable and at Denise Descoteuxs request to be careful with his boundaries. At that time
Plaintiff demanded a meeting with the supervisor and the director Lydia Mesquiti in order to
protect his and to have record of the allegations.
      Case 5:18-cv-01224-OLG Document 1-1 Filed 11/26/18 Page 3 of 10




        A meeting was held at BROWN's request, only Alyssa Entzi, Defendant Denise
Descoteux, and Defendant at Lydia Mesquiti were present. After addressing the facts, BROWN
was told this was a misunderstanding.
        Plaintiff then filed a complaint to HR for work place bullying. HR indicated at the time of
the phone call that reports made by both females should have been reported to HR based on the
no tolerance policy. Plaintiff's case was dismissed for workplace bullying.




                                            Incident 2
        As a salaried employee Plaintiff was asked to clock in to monitor the time Plaintiff
arrived to work when a Caucasian female staff where allowed to report late to work, as salaried
staff, without the same expectations.
                                          Incident 3

   On or about October 1st 2017 Plaintiff reported two white nurses who neglected a patient
during an intake and had to go get the Physician assistant to demand that the patient get
treatment because the patient was a paraplegic sitting in her own feces.

   Weeks following that event Plaintiff was asked to write a statement about a report Defendant
Liz Martinez, a Caucasian female, made indicating that BROWN was neglecting his duties at the
very beginning of his shift when it, was clear that seeing patients at that time was the
responsibility of the second shift.
       In Plaintiff's response he indicated his concerns of being retaliated against and asked if
he needed to retain an attorney since he was being asked to rebut something that could and
should have been handled by his supervisor since she was clear on the structure of the
department and there were no concerns reported by the supervisor.

                                            Incident 4

        On or about October 2017 Plaintiff had an occurrence where he came upon a document
on a patient who turned out to be the wrong patient; however his symptoms in the report where
not consistent with the prognosis by another white case manager who ignored Plaintiff's
suggestion to have medical look at him. The patient died the following day.

                                           VII.
                                          Count I
                              Race Discrimination 42 USC 1981

   A. Plaintiff incorporates the proceeding facts as if fully set forth within.
   B. Plaintiff was discriminated against because of his race.
   C. Defendants constructively discharged Plaintiff from employment because of his race.
      (African American).
      Case 5:18-cv-01224-OLG Document 1-1 Filed 11/26/18 Page 4 of 10




    D. Plaintiff complained about treatment he received and comments directed at him and
       others.
    E. Defendants intentionally made concrete, false accusations, of wrongdoing against
       Plaintiff and caused him to be constructively discharged from employment.
    F. The allegations made against Plaintiff are false and were the pretext for the true
       discriminatory animus behind defendants' intention.
    G. Defendant's actions have caused and continue to cause Plaintiff damages in excess of the
       minimum jurisdictional limits of this court.


                                                VIII.
                                             Count!!
                                           Retaliation
                                 Race Discrimination 42 US 1981

    A. Plaintiff incorporates the proceeding facts as if fully set forth within.
    B. Plaintiff was discriminated against because of his race.
    C. Defendants constructively discharged Plaintiff from employment because  of his race.
      (African American).
   D. Plaintiff complained about treatment he received and comments directed at him and
      others.
   E. For having made complaints about Race type discrimination, Plaintiff endured retaliation.
   F. Defendant's actions have caused and continue to cause Plaintiff damages in excess of the
      minimum jurisdictional limits of this court.

                                                Ix.
       Plaintiff has attached to this complaint a copy of the charge filed with the Equal
Employment Opportunity Commission. This charge is submitted as a brief statement of the facts
supporting this complaint.




       Plaintiff hereby demands a Jury Trial.

                                              Prayer
WHEREFORE, Plaintiff demands judgment against the Defendant and prays for:

           a.   Actual damages, including regular wages, back pay, loss of benefits, mental
                anguish damages, and other compensatory damages;
          b.    Compensation for all special damages;
          c.    punitive damages;
          d.    reinstatement of security clearance;
          e.    pre and post-judgment interest;
     Case 5:18-cv-01224-OLG Document 1-1 Filed 11/26/18 Page 5 of 10




           f. costs ofcourt;and
           g. any other relief, both at law or in equity, as the Court deems just and appropriate

I certify under penalty   of perjury that the foregoing is true and correct


                II, Plaintiff


//p'; /
Address of Plaintiff

1// -7       0//f
Telephone number
                     Case 5:18-cv-01224-OLG Document 1-1 Filed 11/26/18 Page 6 of 10
 EEOC Form   161 (11/16)                        .S. EQUAL EMPLOYMENT OPPORTUNITY(...JMMISSION

                                                      DISMISSAL AND NOTICE OF RIGHTS
 To:    Elroy J. Brown, II                                                                 From:     San Antonio Field Office
        10434 Branch Post                                                                            5410 Fredericksburg Rd
        San, TX 78245                                                                                Suite 200
                                                                                                     San Antonio, TX 78229


                                   behalf of person (s) aggrieved whose identity is
                                jJOn
                                 CONFIDENTIAL (29 CFR §1601.7(a))
 EEOC Charge       No.                               EEOC Representative                                                     Telephone No.

                                                     Arlene Williams-Tiliman,
 451-2018-00791                                      Investigator                                                            (210) 281-7652
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
                  EliThe   facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

                   Your allegations did not involve      a   disability as defined by the Americans With Disabilities Act.

                   The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

       11111       Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                   discrimination to file your charge
                   The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                   information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                   the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

                  The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

                   Other (briefly      state)




                                                               -   NOTICE OF SUIT RIGHTS               -
                                                        (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state
                                                                                                            court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state Court within 2 years (3 years for willful
                                                                                                           violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than
                                                                                                              2 years (3 years)
before you file suit may not be collectible.

                                                                                                     ission


Enclosures(s)
                                                                         Travis G. Hicks,                                         (Date Mailed)
                                                                            Director
             Michelle Garcia
             Assistant Director
             UNIVERSITY HOSPITAL
             4052 Medical Drive
             San Antonio, TX 78229
                         Case 5:18-cv-01224-OLG Document 1-1 Filed 11/26/18 Page 7 of 10

    EEOC Fo,rn 5   ill/OSt

                             C HA RG                  DCRlM NAT ION    I
                                                                                                                   Charge Presented     To:         Agency            rgeNo
                   This form is atfected by the Privacy Act ci 1974. See enclosed Privacy Act                              FEPA
                                                                                                              I
                          Statement and other information before completing

                                                                                                              jEJEEoc4512018_0D791
                                                   Texas Workforce Commission Civil Rights Di vision                                                                 and    EEOC
                                                                                   Stale or local Agency, if any
    Name (indicle Mr., Ms.. Mrs.)                                                                                          I-tome Phone (lad. Area Code)          Dote of Birth

    Mr. Elroy J. Brown,                 II                                                                                     210-995-0144                          1975
    Street Address                                                                        City. State and ZIP Code

    10434 Branch Post, San, TX 78245

    Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That I Believe
    Discriminated Against Me or   ers. (If more than two, list wirier PARTICULARS below.)
    Name                                                                                                                   No. ECptoyeør, Menbers     Phone No. (Include Amp Code)

    UNIVERSITY HOSPII!AL                                                                                                       15   -   100                210-358-2062
    Street Address                      4                                                City, State and ZIP Code

    4052 MEDICAL DRlV                          San Antonio, TX 78229

    Name                                                                                                                   No. EmplOyee,, Member,     Phone No. (Include Area Code)
                                        I--


                                        1..&
    Street Address                                                                       City, Stale and ZIP Code




    DISCRIMINATION BASED ON (Check appropriate box (as) .)                                                                         DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                                         Earliest              Latest
             RACE                  COLOR                  SEX                  RELIGION                   NATIONALORIGIN
                                                 Eli                                                                                    12-05-2017              12-05-2017
                     RETALIATION
                                            LI   AGE


                                                                                                                                          []
                                                                    DISABILITY                     GENETIC INFORMATION
                             OTHER (Specify)                                                                                                        CONTINUING ACTION
                     E1'J
THE PARTICULARS ARE (If actdilio,ral paper Is needed, altach ext;s sheet(s))
     On November 20, 2017, around 10 pm, I was approached by officer Medillin who had concerns about
     "Mr. B" who had voiced to him that he was not ready to come off full suicide precautions (FSP) and
     was reportedly displaying self harm behaviors. Officer Medium stated that ho was not allowed to ask
     certain questions because he was told not to investigate and to bring the patient to Mental Health for
     an assessment and the restraint chair was no longer an option when patients are harming
     themselves. At this time I had reviewed patients file and seen that he was recently taken off of FSP
     and proceeded to interview him for suicidal ideations.

     During the assessment patient Indicated that "I just needed to clear my head because I can't be
     around people right now" and discussed his future plans once he is expedited to deaf with his legal
     matters. The patient stated that he needed to be placed In LC after being told that ho would be placed
     on FSP since he could not contact for safety. The patient was explained the concerns, I had with him
     wanting to return to LC when his main reason for being suicidal was because he couldn't be around
I want this charge tIled with both the EEOC and the State or local                                    NOTAR'l-Wlren necessary for State anti LocelAgency
                                                                   Agency, If any.             I                                                             Requirements
will advise the agencies III change my address or phone number and I will
cooperate fully with them in Ihe processing of my charge in accordance with their
procedures.
I
                                                 -.
    declare under penalty of perjury that the above is true and correct.
                                                                                                      Iswear or affirm that I have read the above charge and that it is true to
                                                                                                      the best of my knowledge, information and belief.
                                                                                                      SIGNATURE OF COMPLAINANT


                                       1')                                                            SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
       Dec 19,       2017_                                                                            (rnoirtlr, day. year)
              Date                      '             Charging   Party Signature
                        Case 5:18-cv-01224-OLG Document 1-1 Filed 11/26/18 Page 8 of 10

    ItuU u-ormo

                          CHARGE OF DIScRIMINATION                                                                 Charge Presented To;            Agoncy(ies) Charge No(s);

                  This form is affected by the Privacy Act of 1974. See enclosed Privacy Act                                 FEPA
                         Statement and other informahori before completing this form.                                 [J
                                                                                                                      i:ii   EEOC                       451-2018-00791
                                                  Texas Workforce Commission Civil Rights Division                                                                   and     EEOC
                                                                               State or local Aq&ncy,   it   any



     people. At this time I went to the Medical Security (Corp. Aguirre) and used the phone to call
     classifications to have patient housed in A tower FSP and the patient stated "you gonna do me like
     that" and as I was turning to use the phone the patient apparently banged his head several times and
     want to the ground. After speaking with classification and hearing the loud banging 8OUfld I went to
     the Medical treatment hail for safety.

     At this time the patient was focused on being housed only in LC after he was encouraged to indicate
     any concerns he had with housing and did not report any fear of safety. After briefly speakIng to Liz
     M. R.N. who came to check on the noise and two inmates in the Medical Security area I went back to
     the Mental Health Office. At one point while walking to the office, Corp. Aguirre stated "lucky he
     didn't do something to you" and I agreed. Officer Medellin came into the office and thanked me while
     Mental Health Counselor Diane R. was in the office. He than stated that he "liked the wayl handled
     the situation, I'm not allowed to ask all those questions because I don't have the license to deal with
     something that my come up." After processing the incident with Medellin documentation was notated
     in the patient's chart and I proceeded to handling duties assigned for the shift. The patient was
     placed on FSP and a follow-up with the psychiatrist was initiated.

     On November 22, 2017, I received a call from Denise Descoteux my direct supervisor. Ms. Descoteux
     advised me that I was being suspended without pay. Ms. Descoteux stated that I was being
     investigated by the jail but she did not know why. Ms. Descoteux further advised me that I was being
     suspended without pay.

    On November 27th or 28th Denise called me and advised me to write a statement regarding the
    incident that happened on November 20, 2017. I wrote out my statement and met with Lydia Mesquiti
    the Mental Health Director at the Jail and Stacy Blum, Employee Relations Coordinator. At this
    meeting I was presented with a Formal Group A-2D Disregarding Job Responsibilities. The Formal
    GroupA-2D paper presented to me was misleading and inaccurate. In fact this Formal Group A-2D
    did not depict what was on the security video. I wrote a rebuttal to the Formal Group A-2D paper
    because I did not want inaccurate information in my file. Also, during the Formal Group A-2D
    meeting, I point out others in the video that were in violation of hospital policy and jail policy. I
    pointed out that I was the only Black person in the security video. I pointed out other incidents that
    resulted In the patient's death, neglect and abuse by White females in this same video who were not
    reprimanded.

    Stacy Blum sent     a letter dated December 1, 2017, asking me to write a letter indicating why I
    thought I was being subjected to retaliation. Ms. Blum excluded any reference to discrimination in
    her letterto me.

I want this charge filed with both the EEOC and the State or local Agency,                        NOTARY            When necessary (or Stale and Local Agency Reqoiroments
                                                                            if any.        I
will advise the agencies if I    rtge my address or phone numbor and I will
cooperate fully with them In      processing of my charge in accordance with their
procedures.
                                                                                                 I swear or affirm that I have road the above charge and that it is true to
I   declare under penalty      ofu,y that the above Is true and correct,                         the best of my knowledge, information and belief.
                                                                                                  SIGNATURE OF COMPLAINANT



                                      /                                         .
                                                                                                 SUBSCRiBED AND SWORN TO BEFORE ME THIS DATE
      Dec   19,     2017                                                                          mont day year)



                                                                                               Dale_________                 _____________________________
                       Case 5:18-cv-01224-OLG Document 1-1 Filed 11/26/18 Page 9 of 10

    i:t:oc PorrnSlll/O9)

                           CHARGE OF DISCRIMINATION                                                           Charge Presented To:       Agency(ios) Charge No(s):
                 This form is &fected by the Privacy Act 011974. See enclosed Privacy Act                             FEPA
                        Statement and other information befoe completing this form.                              E1
                                                                                                                      EEOC                   451-2018-00791
                                                Texas Workforce Commission Civil Rights Division                                                          and EEOC
                                                                             State or local Aancy,   if any
     On December 5, 2017, I received a letter from Martha Rodriguez Senior Director at the Jail through
     the University Health System advising me as of December 5, 2017, the Bexar County Sheriff's
     Department revoked my security clearance effective December 4, 2017.

     I called Ms. Michelle Garcia the Assistant HR Director regarding my termination of employment. I
     asked Ms. Garcia if I could be relocated to a different hospital site. Ms. Garcia advised me that I could
     not be relocated after losing clearance.

     On December 15, 2017, I received a letter from Michelle Garcia advising me that they were voiding my
     Group A and my suspension that began on November 22, 2017. This letter was different from the first
     letter dated December 5, 2017 which was my first termination letter. According to the December 15,
     2017, letter I was being discharged because I lost my clearance. In other words University Health
     System is revoking or disregarding my Group A-2D violation and my suspension without pay in order
     to destroy the video which exonerates me from any wrong doing and indicates other employees
     neglecting their job responsibilities to keep the patient's safe

     I am aware of other University Health System and Jail employees who have abused, neglected and
     demoralized patients. Some of this neglect may have resulted in death, physical harm, and mental
     harm to patients. Denise Sanchez a University employee that worked inside the jail lost her clearance
     yet she was allowed to retain her employment and relocated to the main University Hospital. Lacy a
     White LVN bragged about slapping a patient in front of my employee Diana Rojas and Nurse Mitzu.
     This incident was documented in a statement by Diana Rojas Mental Health Counselor and given to
     Denise Descoteaux my Manager. Liz Martinez the nurse clinic supervisor neglected a patient. Lacy
     made fun of a homeless patient's buttocks while looking a this patient's chart; Lacy commented on
     the holes and ulcers in this homeless patient's "Hairy Butt" while neglecting this patient.

     Ibelieve I have been discriminated against based on my race (Black) and retaliation for having
     complained about the discrimination in violation of Title VII of the Civil Rights Act of 1964, as
     amended.


                              4
                               1,-




                               5-4




I want this charge filed with both the EEOC and the State or local Agency, if any.I            NOTARY- When iece.ssa,y for State and Local Agoncy Requirements
wilt advise the agencies if I change my address or phone number and I will
cooperate fully with them l the pmcessing at my charge In accordance with their




                                             -
procedures.
                                                                                               Iswear or affirm that I have read the above charge and that it is true to
I   declare Under penalty of perjury that the above is true and correct,                       the best of my knowledge, information and belief.




                                 j///------.'---
                                                                                               SIGNATURE OF COMPLAINANT




         Dec 19, 2017                          ,-            ç-
                                                                                               (month.day,yeai
              Date                                Charging Party Signature
US EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
SAN ANTONIO FIELD OFFICE
5410 FREDERICKSBURG ROAD SUITE 200
                                             AN EQUAL   OPPORTUNIER                      -
SAN ANTONIO, TX 78229-3555
                                                                        -   -        ,
                                                                                -,


                                                               P1 31L
                                                                            '




                                              Elroy J. Brown, II
                                              10434 Branch Post
                                             San, TX 78245
                                                                                             Case 5:18-cv-01224-OLG Document 1-1 Filed 11/26/18 Page 10 of 10
